
	
		II
		Calendar No. 313
		112th CONGRESS
		2d Session
		S. 1108
		[Report No. 112–144]
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Sanders (for
			 himself, Mr. Boozman,
			 Mr. Bingaman, Mr. Coons, Mrs.
			 Shaheen, Mr. Whitehouse,
			 Mr. Lautenberg, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 7, 2012
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide local communities with tools to make solar
		  permitting more efficient, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 10 Million Solar Roofs Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)Best practices
			 for solar permittingThe term best practices for solar
			 permitting means 1 or more practices—
				(A)defined by the
			 Secretary by regulation as—
					(i)promoting
			 standardization and uniformity for local permitting requirements for solar
			 energy across jurisdictions; and
					(ii)(I)lowering the solar
			 energy system installation costs associated with local permitting; or
						(II)expediting the local permitting process
			 for solar energy; and
						(B)identified by the
			 Secretary through consultation with—
					(i)local
			 governments, including each local government that participates in the Rooftop
			 Solar Challenge or other appropriate solar energy program of the Department of
			 Energy; and
					(ii)members of the
			 solar energy industry.
					(2)Challenge
			 grantThe term challenge grant means a grant awarded
			 under a competitive program to 1 or more applicants that achieve implementation
			 of best practices for solar permitting.
			(3)Commitment to
			 adopt best practices for solar permittingThe term
			 commitment to adopt best practices for solar permitting means an
			 agreement or memorandum of understanding between the head of a local government
			 and the Secretary that contains—
				(A)an outline of
			 steps that the local government commits to take to adopt best practices for
			 solar permitting; and
				(B)a timeline for
			 implementation of the steps described in subparagraph (A).
				(4)Installed
			 nameplate capacityThe term installed nameplate
			 capacity means the maximum output of a solar electric system under
			 specific conditions designated by the manufacturer of the solar electric
			 system.
			(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(6)Solar energy
			 systemThe term solar energy system means rooftop or
			 ground-mounted solar equipment—
				(A)that is used to
			 generate electricity or heat water in the United States; and
				(B)with an installed
			 nameplate capacity not exceeding 1 megawatt or the thermal equivalent of 1
			 megawatt.
				3.Tools for
			 efficient installation of solar energy systems
			(a)In
			 GeneralAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish a program under which the Secretary
			 shall provide competitive grants or challenge grants, or both, to local
			 governments or consortia of local governments that have adopted or offer a
			 commitment to adopt best practices for solar permitting for properties located
			 in the United States.
			(b)Implementation
				(1)Solar
			 certificationsThe Secretary shall provide voluntary
			 certification and recognition for local governments (including local
			 governments that receive grants under paragraph (2)) that indicate that the
			 local government has adopted best practices for solar permitting.
				(2)Competitive
			 grants and challenge grants
					(A)In
			 generalFor each fiscal year, the Secretary shall award
			 competitive grants or challenge grants, or both, to local governments and
			 consortia of local governments to be used in accordance with this
			 section.
					(B)RequirementsThe
			 Secretary shall adopt and implement criteria for awarding competitive grants or
			 challenge grants, or both, under subparagraph (A) to local governments and
			 consortia of local governments—
						(i)to
			 promote greater standardization, efficiency, and uniformity for solar energy
			 permitting across jurisdictions; and
						(ii)that
			 would—
							(I)require that
			 grant awards are provided only to local governments or consortia of local
			 governments that have—
								(aa)adopted or offer
			 a commitment to adopt best practices for solar permitting; and
								(bb)provided
			 quantitative metrics to measure success;
								(II)ensure that
			 grants are awarded to a diversity of geographic locations and recipients with
			 different population sizes; and
							(III)provide a
			 preference for grant applicants that have partnered with States, public utility
			 commissions, or other stakeholders to adopt or enhance standards and policies
			 to overcome other barriers to distributed generation (including interconnection
			 and net metering).
							(3)Authorized use
			 of funds for competitive grantsSubject to subsection (c),
			 competitive grants provided under this section may be used for—
					(A)training for
			 making, to the maximum extent practicable, the local permitting process for
			 solar energy systems more standardized, efficient, and less expensive;
					(B)the development
			 of materials, Internet-based tools and application processes, and other tools
			 or information to make, to the maximum extent practicable, the local permitting
			 process for solar energy systems more standardized, efficient, and less
			 expensive;
					(C)solar energy
			 system deployment projects or programs to pilot new permitting strategies or
			 processes; and
					(D)other programs or
			 projects to achieve the objectives described in subparagraphs (A) through (C),
			 as determined by the Secretary.
					(4)Authorized use
			 of funds for challenge grantsSubject to subsection (c),
			 challenge grants provided under this section may be used for—
					(A)solar energy
			 system deployment projects; and
					(B)programs to pilot
			 new permitting strategies or processes.
					(c)Rescission for
			 noncomplianceThe Secretary shall rescind any amount of grant
			 funds that the Secretary considers to be appropriate that is provided to any
			 grant recipient that—
				(1)receives funds
			 based on a commitment to adopt best practices for solar permitting; but
				(2)is unable to
			 implement the steps necessary to adopt the best practices for solar
			 permitting.
				(d)Non-Federal
			 ShareThe Secretary shall require that each entity that receives
			 grant funds under this section shall be responsible for a matching amount
			 (including in-kind services)—
				(1)established by
			 the Secretary for each fiscal year for which funds are authorized; and
				(2)not to exceed 50
			 percent of the amount of the provided funds.
				(e)Administrative
			 Expenses
				(1)In
			 generalNot more than 5 percent of the amounts made available for
			 each fiscal year under this section may be used to pay the administrative
			 expenses of the Department of Energy that the Secretary determines to be
			 necessary to carry out this Act (including expenses arising from monitoring and
			 evaluation).
				(2)Grant
			 recipientsGrant recipients may use not more than 5 percent of
			 the amounts made available for each fiscal year under this section to pay for
			 administrative expenses.
				(f)Coordination;
			 consultationTo the maximum extent practicable, the Secretary
			 shall consult with the Secretary of the Treasury and the Chief Executive of
			 each grant recipient that receives funds under this section to ensure that each
			 program or project carried out by each grant recipient through the use of the
			 funds is coordinated with each other applicable incentive or financing program
			 of the Federal Government or any other applicable program.
			(g)GoalsThe
			 goals of the United States, through this Act and any additional or existing
			 incentive or research and development program, are—
				(1)to install
			 distributed solar energy systems on not less than 10,000,000 properties located
			 in the United States by December 31, 2020; and
				(2)to achieve cost
			 reductions in the price of solar energy by December 31, 2020, consistent with
			 the SunShot Initiative of the Department of Energy.
				(h)Reports
				(1)Report
			 Regarding Additional RecommendationsNot later than 270 days
			 after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report that contains
			 additional recommendations that the Secretary determines to be necessary to
			 achieve each goal described in subsection (g).
				(2)Report
			 regarding progress of grant recipientsNot later than 2 years
			 after the date on which funds are first made available under this section, the
			 Secretary shall submit to the appropriate committees of Congress a report that
			 contains a description of the progress of grant recipients under this section
			 in implementing and maintaining best practices for solar permitting.
				(i)Funding
				(1)In
			 generalOf the amounts authorized to be appropriated under
			 section 641(p)(3) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(3))section 399A(i)(1) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6371h–1(i)(1)), the Secretary may
			 use to carry out this section $50,000,000 for each of fiscal years 2012 through
			 2016.
				(2)TerminationParagraph
			 (1) shall terminate on October 1, 2016.
				
	
		February 7, 2012
		Reported with an amendment
	
